Case: 18-13058    Date Filed: 03/04/2019   Page: 1 of 4


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 18-13058
                            Non-Argument Calendar
                          ________________________

                    D.C. Docket No. 4:18-cv-00081-RH-CAS

RONALD DAVID JONES,

                                                               Plaintiff - Appellant,

                                      versus

GADSDEN COUNTY SCHOOLS,
WEST GADSDEN MIDDLE SCHOOL,

                                                           Defendants - Appellees.

                          ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         ________________________

                                 (March 4, 2019)

Before WILLIAM PRYOR, BRANCH, and GRANT, Circuit Judges.

PER CURIAM:

      Substitute teacher Ronald Jones appeals the dismissal of his pro se civil

rights complaint under 42 U.S.C. § 1983, in which he alleged that the school
                Case: 18-13058        Date Filed: 03/04/2019       Page: 2 of 4


district retaliatorily refused to hire him as a permanent teacher. For the reasons that

follow, we affirm the dismissal of his suit.

       We construe Jones’s pro se pleadings and brief liberally, and we accept his

factual allegations as true for the purposes of our review. See Trawinski v. United

Techs., 313 F.3d 1295, 1297 (11th Cir. 2002). Jones, a substitute teacher for

Gadsden County Schools, alleged in his complaint that the school district refused

to hire him as a permanent teacher in 2017 and 2018 “in retaliation for exposing

their inappropriate sexual behavior.” Jones later amended his complaint to add

various other allegations dating from 2007 to 2013, including claims of misuse of

public position and violation of his free exercise of religion, but the magistrate

judge found that the new claims were time-barred.1

       With respect to the retaliation claim, the magistrate judge found that Jones

failed to state a prima facie case of retaliation because he had not shown that he

engaged in any protected activity. Finding that any remaining allegations were

“disjointed, conclusory, and contradictory” and did not state a claim, the magistrate

judge recommended that the complaint be summarily dismissed. Jones filed

objections and moved for appointment of counsel. The district court adopted the

report and recommendations of the magistrate judge and sua sponte dismissed the


1
 A § 1983 claim is governed by the forum state’s residual personal injury statute of limitations,
which in Florida is four years. Burton v. City of Belle Glade, 178 F.3d 1175, 1188 (11th Cir.
1999); see Fla. Stat. § 95.11(3)(p).
                                                2
               Case: 18-13058     Date Filed: 03/04/2019    Page: 3 of 4


entire complaint for failure to state a claim. Denying Jones’s request for appointed

counsel as moot, the district court also noted that, given Jones’s 31 cases filed in

that court, “[n]o purpose would be served by granting leave to amend further.”

Jones now appeals the dismissal of his amended complaint.

      We review de novo the sua sponte dismissal of a complaint for failure to

state a claim. Am. United Life Ins. Co. v. Martinez, 480 F.3d 1043, 1056–57 (11th

Cir. 2007). Jones argues on appeal that his complaint did state a claim of retaliation

when he alleged that the school district refused to hire him, in retaliation for his

filing of this suit, another federal lawsuit, and two state administrative actions.

      We conclude that Jones has not pleaded “factual content that allows the

court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). He has not

provided a factual basis that would allow us, even reading liberally, to infer all

three elements of the prima facie retaliation case. The amended complaint does not

suggest how “exposing their inappropriate sexual behavior” was protected activity,

nor does it tell us how that exposure was causally connected to the school district’s

failure to hire Jones as a permanent teacher. Accordingly, we affirm the dismissal

of the retaliation claim.

      Jones also argues on appeal that the school district violated Fla. Stat.

§ 112.313(6), which prohibits a public officer from “corruptly” using his or her


                                           3
              Case: 18-13058     Date Filed: 03/04/2019    Page: 4 of 4


position “to secure a special privilege, benefit, or exemption for himself, herself, or

others.” But his amended complaint does not name any public officers as

defendants. Furthermore, as Jones correctly acknowledges, respondeat superior

liability is not available under § 1983. See Polk Cty. v. Dodson, 454 U.S. 312, 325

(1981). This allegation therefore fails to state a claim under § 1983.

      Finally, Jones does not argue on appeal that the district court erred in

dismissing his case without first granting him leave to amend his complaint or in

dismissing most of his claims as time-barred. He purports to appeal the denial of

his motion for appointed counsel, but he does not explain why he is entitled to

counsel. These issues are thus waived. Hamilton v. Southland Christian Sch., Inc.,

680 F.3d 1316, 1319 (11th Cir. 2012) (“A passing reference to an issue in a brief is

not enough, and the failure to make arguments and cite authorities in support of an

issue waives it.”); Access Now, Inc. v. Sw. Airlines Co., 385 F.3d 1324, 1330 (11th

Cir. 2004).

      The dismissal of Jones’s complaint is AFFIRMED.




                                           4